UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 18, 2008 AMERICAN NATIONAL BANKSHARES INC. (Exact name of registrant as specified in its charter) Virginia 0-12820 54-1284688 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 628 Main Street, Danville, VA 24541 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code 434-792-5111 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 8.01 Other Events On November 18, 2008, American National Bankshares declared a quarterly cash dividend of $.23 per share of common stock. The dividend is payable December 19, 2008, to shareholders of record on December 5, 2008. The Company also announcedit chose not toparticipate in the U.S.
